Case 3:19-cr-00001-TJC-PDB Document 107 Filed 01/13/20 Page 1 of 1 PageID 2225



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                               Case No. 3:19-cr-1-J-32PDB

    JOHN R. NETTLETON



                                     ORDER

          On January 3, 2020, the Court, at the Government’s request, dismissed

    Counts Six and Seven of the Indictment. (Doc. 100). As stated on the record

    during trial on January 13, 2020, the Court hereby constructively amends the

    Indictment such that Count Eight is now Count Six, Count Nine is now Count

    Seven, and Count Ten is now Count Eight. The jury instructions and verdict

    form will reflect the Count numbers as amended.

          DONE AND ORDERED in Jacksonville, Florida this 13th day of

    January, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge
    jb
    Copies:

    Counsel of Record
    Defendant
